DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:
On pages 6-8 of Applicant’s remarks, Applicant argues that the combination of Tokoro and Kurpinski does not teach the claimed invention of “wherein, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time, the controller is configured to process the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user manipulation” because Tokoro does not teach the claimed processing signal processing in response to determining that the switch is pressed continuously and the door lock is unlocked and Kurpinski merely considers the button being pressed to open the door. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Tokoro to already disclose a controller (Tokoro: FIG. 1 the charging ECU 34) configured to determine whether a door lock of the vehicle is in a locked state and operate the charging door switch of the vehicle (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: The charging inlet lid lock 36 is structured to be switched by an actuator such as a lid motor, between a locked state in which the charging inlet lid 41 is unable to open, and an unlocked state where the charging inlet lid 41 is able to open. The charging inlet lid lock 36 is switched between the locked state and the unlocked state by, for example, moving a lock pin forward and backward by using the actuator. The charging inlet lid lock 36 is controlled by the charging ECU 34 (a lid control part)),
wherein, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is pressed (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens), the controller is configured to process the pressing signal received by the switch to determine whether the pressing signal received by the switch is caused by a user manipulation (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36), and
wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch  is caused by the user manipulation (Tokoro: [0024]-[0025], and FIG. 1).
Kurpinski discloses the a known alternative method for processing the continuous pressing signal manipulated by a user (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press) in order to control operations of a door lock based on sensing information of a switch sensor (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80: To cause the power sliding doors 12, 14 to physically open, the vehicle user 38 may use his or her finger, hand, etc. to touch a button 80, which is an electrical switch, to cause the left motor 24 to operate and physically open the left power sliding door 12) when the door lock(s) is placed into unlock standby mode (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80: When a lock 54 is in unlock standby mode, the door handle 62 of the respective lock may be touched in a specific area, say on a rear side, to activate a contact sensor 52 to cause a lock motor, such as a front driver side lock motor 64 to unlock the front driver side door lock 54).
Therefore, in view of teachings by Tokoro and Kurpinski, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of the vehicle of Tokoro to include a switch sensor, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time, the controller is configured to process the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user, and wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch sensor is caused by the user manipulation, as suggested by Kurpinski. The motivation for this is to selectively control a vehicle function based on a user manipulation of an electrical switch of the vehicle.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated below rejections for details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (Tokoro – US 2014/0230499 A1) in view of Kurpinski et al. (Kurpinski – US 2009/0085720 A1).

As to claim 1, Tokoro discloses a system for controlling opening and closing of a charging door of a vehicle, comprising:
a switch mounted at the charging door of the vehicle and configured to receive a pressing signal in response to manipulation of a charging door switch of the vehicle (Tokoro: [0024] and FIG. 1 the charging inlet lid 41: When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens); and
a controller (Tokoro: FIG. 1 the charging ECU 34) configured to determine whether a door lock of the vehicle is in a locked state and operate the charging door switch of the vehicle (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: The charging inlet lid lock 36 is structured to be switched by an actuator such as a lid motor, between a locked state in which the charging inlet lid 41 is unable to open, and an unlocked state where the charging inlet lid 41 is able to open. The charging inlet lid lock 36 is switched between the locked state and the unlocked state by, for example, moving a lock pin forward and backward by using the actuator. The charging inlet lid lock 36 is controlled by the charging ECU 34 (a lid control part)),
wherein, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is pressed (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens), the controller is configured to process the pressing signal received by the switch to determine whether the pressing signal received by the switch is caused by a user manipulation (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36), and
wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch  is caused by the user manipulation (Tokoro: [0024]-[0025], and FIG. 1).

Tokoro does not explicitly disclose a switch sensor, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time, the controller is configured to process the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user, and
wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch sensor is caused by the user manipulation.

However, it has been known in the art of vehicle control to implement a switch sensor, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time, the controller is configured to process the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user, and wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch sensor is caused by the user manipulation, as suggested by Kurpinski, which discloses a switch sensor (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80: To cause the power sliding doors 12, 14 to physically open, the vehicle user 38 may use his or her finger, hand, etc. to touch a button 80, , in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80 the button 80 is utilized, but relies on driver input to decide the operation. For instance, a single press, or short press, can be used to perform a lock, and a double-press, or long press, can be used to activate the power doors. A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press), the controller is configured to process the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press), and wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch sensor is caused by the user manipulation (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press).
Tokoro and Kurpinski, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of the vehicle of Tokoro to include a switch sensor, in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time, the controller is configured to process the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user, and wherein the controller is operate the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch sensor is caused by the user manipulation, as suggested by Kurpinski. The motivation for this is to selectively control a vehicle function based on a user manipulation of an electrical switch of the vehicle.

As to claim 6, Tokoro and Kurpinski disclose the limitations of claim 1 further comprising the system of claim 1, wherein, in response to determining that the door lock of the vehicle is in the locked state, the controller is configured to maintain the charging door switch of the vehicle in a closed state (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: The charging inlet lid lock 36 is structured to be switched by an actuator such as a lid motor, between a locked state in which the charging inlet lid 41 is unable to open, and an unlocked state where the charging inlet lid 41 is able to open. The charging inlet lid lock 36 is switched between the locked state and the unlocked state by, for example, moving a lock pin forward and backward by using the actuator. The charging inlet lid lock 36 is controlled by the charging ECU 34 (a lid control part)).

As to claim 7, Tokoro and Kurpinski disclose the limitations of claim 1 further comprising the system of claim 1, wherein the controller is configured to maintain the charging door switch of the vehicle in a closed state in response to determining that the charging door switch of the vehicle (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens ) is not continuously pressed for more than the predetermined time (Kurpinski: Abstract, [0024]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press).

As to claim 11, Tokoro and Kurpinski discloses all the method for controlling opening and closing of a charging door of a vehicle limitations as claimed that mirrors the system for controlling opening and closing of a charging door of a vehicle in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for controlling opening and closing of a charging door of a vehicle, comprising:
receiving, by a switch sensor (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80: To cause the power sliding doors 12, 14 to physically open, the vehicle user 38 may use his , a pressing signal when a charging door switch of the vehicle is pressed (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens and Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80: To cause the power sliding doors 12, 14 to physically open, the vehicle user 38 may use his or her finger, hand, etc. to touch a button 80, which is an electrical switch, to cause the left motor 24 to operate and physically open the left power sliding door 12);
determining, by a controller, whether a door lock of the vehicle is in a locked state (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: The charging inlet lid lock 36 is structured to be switched by an actuator such as a lid motor, between a locked state in which the charging inlet lid 41 is unable to open, and an unlocked state where the charging inlet lid 41 is able to open. The charging inlet lid lock 36 is switched between the locked state and the unlocked state by, for example, moving a lock pin forward and backward by using the actuator. The charging inlet lid lock 36 is controlled by the charging ECU 34 (a lid control part)); 
processing, by the controller, the pressing signal received by the switch sensor to determine whether the pressing signal received by the switch sensor is caused by a user manipulation in response to determining that the door lock of the vehicle is in an unlocked state and the charging door switch of the vehicle is continuously pressed for more than a predetermined time (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36 and Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press);
operating, by the controller, the charging door switch of the vehicle to open the charging door in response to determining that the pressing signal received by the switch sensor is caused by the user manipulation (Tokoro: [0021]-[0025], and FIG. 1).

As to claim 16, Tokoro and Kurpinski disclose the limitations of claim 11 further comprising the method of claim 11, further comprising maintaining, by the controller, the charging door switch of the vehicle in a closed state in response to determining that the door lock of the vehicle is in the locked state (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: The charging inlet lid lock 36 is structured to be switched by an actuator such as a lid motor, between a locked state in which the charging inlet lid 41 is unable to open, and an unlocked state where the charging inlet lid 41 is able to open. The charging inlet lid lock 36 is switched between the locked state and the unlocked state by, for example, moving a lock pin forward and backward by using the actuator. The charging inlet lid lock 36 is controlled by the charging ECU 34 (a lid control part)).

As to claim 17, Tokoro and Kurpinski disclose the limitations of claim 11 further comprising the method of claim 11, further comprising maintaining the charging door switch of the vehicle in a closed state in response to determining that the charging door switch of the vehicle (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens )  is not continuously pressed for more than the predetermined time (Kurpinski: Abstract, [0024]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press).

Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (Tokoro – US 2014/0230499 A1) in view of Kurpinski et al. (Kurpinski – US 2009/0085720 A1) and further in view of Post et al. (Post – US 2015/0048846 A1) and Shahdoostfard et al. (Shahdoostfard – US 2019/0274568 A1).

As to claim 2, Tokoro and Kurpinski disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein the controller is configured to:
process the pressing signal received by the switch sensor to obtain a voltage-time relationship curve;
perform a fast Fourier transform on the obtained voltage-time relationship curve to obtain a voltage-frequency relationship curve;
process the obtained voltage-frequency relationship curve to determine whether a voltage exceeding a predetermined voltage value is within a predetermined frequency range; and
determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that the voltage exceeding the predetermined voltage value is not within the predetermined frequency range.
However, it has been known in the art of detecting inputs to implement the controller as claimed, as suggested by Post and Shahdoostfard, which discloses the controller is configured to:
process the pressing signal received by the switch sensor to obtain a voltage-time relationship curve (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: FIG. 4 illustrates an example alternative analog front-end. While the description of FIG. 3 has been related to the use of a high-impedance amplifier 306 followed by an analog-to-digital converter 308, TriboTouch can also employ a charge-balancing sigma-delta converter, or it can combine both approaches. In the configuration shown in FIG. 4, a capacitor 406 is switched by a switch 404 between a reference voltage source (Vref) 408 and the input electrode 402 to transfer packets of charge, thereby keeping the input electrode potential within the range of the input amplifier 410 (or comparator in the case of a 1-bit sigma-delta ADC));
perform a fast Fourier transform on the obtained voltage-time relationship curve to obtain a voltage-frequency relationship curve (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: In the process of FIG. 16, an input signal is fed from a signal acquisition system 1602 to a Noise Characterization module 1604. Block 1604 performs noise characterization to determine a current noise profile 1610. Block 1604 breaks the signal down into bands (e.g., using FFT or the like), and analyzes both the magnitudes of signals in Shahdoostfard: [0031]-[0033], [0037], [0043]-[0045], [0053], and FIG. 5: fast Fourier transform (FFT) 504 converts the amplified output data 502 from the time domain to a corresponding frequency domain representation. The frequency domain data thus represents power of frequency content that is present in signals represented in the amplified output data 502. FFT amplitude detection function 506 detects an amplitude of power at a predetermined frequency of interest);
process the obtained voltage-frequency relationship curve to determine whether a voltage exceeding a predetermined voltage value is within a predetermined frequency range (Shahdoostfard: [0031]-[0033], [0037], [0043]-[0045], [0053], and FIG. 5: A comparator 508 compares the detected power amplitude at the predetermined frequency with a corresponding threshold 510. The threshold 510 may be fixed or may be calculated based on analysis of other common mode signals in the system. For example, channel data for a plurality of channels may be stored as channel spatial data 512. For example, the channel spatial data 512 may be derived from FFT amplitude detected signals (e.g., from 506) for a group of spatially relevant electrodes); and
determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that the voltage exceeding the predetermined voltage value is not within the predetermined frequency range (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: In the case of a change to impedance caused by a button, a change in phase or amplitude at certain frequency will be the indicator of a button press).
Tokoro, Kurpinski, Post, and Shahdoostfard, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of the vehicle of Tokoro and Kurpinski to include the controller is configured to: process the pressing signal received by the switch sensor to obtain a voltage-time relationship curve; perform a fast Fourier transform on the obtained voltage-time relationship curve to obtain a voltage-frequency relationship curve; process the obtained voltage-frequency relationship curve to determine whether a voltage exceeding a predetermined voltage value is within a predetermined frequency range; and determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that the voltage exceeding the predetermined voltage value is not within the predetermined frequency range, as suggested by Post and Shahdoostfard. The motivation for this is to implement a known alternative method for detecting whether a button is pressed by a user.

As to claim 8, Tokoro, Kurpinski, Post, and Shahdoostfard disclose the limitations of claim 2 further comprising the system of claim 2, wherein, in response to determining that the voltage exceeding the predetermined voltage value is within the predetermined frequency range (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: FIG. 4 illustrates an example alternative analog front-end. While the description of FIG. 3 has been related to the use of a high-impedance amplifier 306 followed by an analog-to-digital converter 308, TriboTouch can also employ a charge-balancing sigma-delta converter, or it can combine both approaches. In the configuration shown in FIG. 4, a capacitor 406 is switched by a switch 404 between a reference voltage source (Vref) 408 and the input electrode 402 to transfer Shahdoostfard: [0031]-[0033], [0037], [0043]-[0045], [0053], and FIG. 5: A comparator 508 compares the detected power amplitude at the predetermined frequency with a corresponding threshold 510. The threshold 510 may be fixed or may be calculated based on analysis of other common mode signals in the system. For example, channel data for a plurality of channels may be stored as channel spatial data 512. For example, the channel spatial data 512 may be derived from FFT amplitude detected signals (e.g., from 506) for a group of spatially relevant electrodes), the controller is configured to maintain the charging door switch of the vehicle in a closed state (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens and Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: In the case of a change to impedance caused by a button, a change in phase or amplitude at certain frequency will be the indicator of a button press).

As to claim 12, Tokoro, Kurpinski, Post, and Shahdoostfard disclose the limitations of claim 11 further comprising the method of claim 11, further comprising:
processing, by the controller, the pressing signal received by the switch sensor to obtain a voltage-time relationship curve (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: FIG. 4 illustrates an example alternative analog front-end. While the ;
performing, by the controller, a fast Fourier transform on the obtained voltage-time relationship curve to obtain a voltage-frequency relationship curve (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: In the process of FIG. 16, an input signal is fed from a signal acquisition system 1602 to a Noise Characterization module 1604. Block 1604 performs noise characterization to determine a current noise profile 1610. Block 1604 breaks the signal down into bands (e.g., using FFT or the like), and analyzes both the magnitudes of signals in different signal bands, as well as the time-domain change in those magnitudes. The signals to be used for positioning are fed to block 1606 and Shahdoostfard: [0031]-[0033], [0037], [0043]-[0045], [0053], and 5: fast Fourier transform (FFT) 504 converts the amplified output data 502 from the time domain to a corresponding frequency domain representation. The frequency domain data thus represents power of frequency content that is present in signals represented in the amplified output data 502. FFT amplitude detection function 506 detects an amplitude of power at a predetermined frequency of interest);
processing, by the controller, the obtained voltage-frequency relationship curve to determine whether a voltage exceeding a predetermined voltage value is within a predetermined frequency range (Shahdoostfard: [0031]-[0033], [0037], [0043]-[0045], [0053], and 5: A comparator 508 compares the detected power amplitude at the predetermined frequency with a ; and
determining that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that the voltage exceeding the predetermined voltage value is not within the predetermined frequency range (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], [0122], and FIG. 3-5: In the case of a change to impedance caused by a button, a change in phase or amplitude at certain frequency will be the indicator of a button press).

As to claim 18, Tokoro, Kurpinski, Post, and Shahdoostfard disclose the limitations of claim 12 further comprising the method of claim 12, wherein the charging door switch of the vehicle is maintained in a closed state by the controller (Tokoro: [0024]-[0025], and FIG. 1 the charging inlet lid lock 36: When the charging inlet lid 41 is open, the charging inlet lid 41 exposes a charging port, to which a connector of a charging plug is connected, and, when the charging inlet lid 41 is closed, the charging inlet lid 41 covers the charging port. When the charging inlet lid lock 36 is in an unlocked state, once a user presses the charging inlet lid 41, the charging inlet lid 41 opens and Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], [0122], and FIG. 3-5: In the case of a change to impedance caused by a button, a change in phase or amplitude at certain frequency will be the indicator of a button press) in response to determining that the voltage exceeding the predetermined voltage value is within the predetermined frequency range (Post: Abstract, [0051]-[0053], [0057], [0086]-[0089], [0101]-[0102], and FIG. 3-5: FIG. 4 illustrates an example alternative analog front-end. While the description of FIG. 3 has been related to the use of a high-impedance amplifier 306 followed by an analog-to-digital converter 308, TriboTouch can also employ a charge-balancing sigma-delta converter, or it can combine both approaches. In the configuration shown in FIG. 4, a capacitor 406 is switched by a switch 404 between a reference voltage source (Vref) 408 and the input electrode 402 to transfer packets of charge, thereby keeping the input electrode potential within the range of the input amplifier 410 (or comparator in the case of a 1-bit sigma-delta ADC) and Shahdoostfard: [0031]-[0033], [0037], [0043]-[0045], [0053], and FIG. 5: A comparator 508 compares the detected power amplitude at the predetermined frequency with a corresponding threshold 510. The threshold 510 may be fixed or may be calculated based on analysis of other common mode signals in the system. For example, channel data for a plurality of channels may be stored as channel spatial data 512. For example, the channel spatial data 512 may be derived from FFT amplitude detected signals (e.g., from 506) for a group of spatially relevant electrodes).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (Tokoro – US 2014/0230499 A1) in view of Kurpinski et al. (Kurpinski – US 2009/0085720 A1) and further in view of Pudney (Pudney – US 7,375,299 B1).

As to claim 3, Tokoro and Kurpinski disclose the limitations of claim 1 further comprising the system of claim 1, wherein the controller is configured to determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to processing the pressing signal received by the switch sensor (Kurpinski: Abstract, [0024]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press) except for the claimed limitations of the controller is configured to determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that two or more areas on the charging door which are distanced from each other by a predetermined distance are pressed at the same time.
However, it has been known in the art of vehicle design to implement the controller is configured to determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that two or more areas on the charging door which are distanced from each other by a predetermined distance are pressed at the same time, as suggested by Pudney, which discloses the controller is configured to determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that two or more areas on the charging door which are distanced from each other by a predetermined distance are pressed at the same time (Pudney: Abstract, column 3 lines 59-column 4 lines 41, column 5 lines 11-column 6 lines 40, and FIG. 4-5: Electro-capacitive sensors are typically logic-ready or workable in the context of multiplex output. If desired, electro-capacitive sensors can be used in a system that will operate only when a hand approaches a door handle, for example, but without limitation, minimum contact area of 0.3 sq. in., which is approximately equal to the horizontal width of two adult fingers, with a detecting range distance of from about 0.1 to 1.2 inches. Because sensors 28, 29 may be capacitive in nature, a circuit is closed (if power is supplied to it) when a user touches, approaches or otherwise interacts with handle 16).
Therefore, in view of teachings by Tokoro, Kurpinski, and Pudney, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of the vehicle of Tokoro and Kurpinski to include the controller is configured to determine that the pressing signal received by the switch sensor is caused by the user manipulation in response to determining that two or more areas on the charging door which are distanced from each other by a predetermined distance are pressed at the same time, as suggested by Pudney. The motivation for this is to include a known alternative design of an electrical switch.

As to claim 4, Tokoro, Kurpinski, and Pudney disclose the limitations of claim 3 further comprising the system of claim 3, wherein the predetermined distance is about 3 cm or more (Pudney: Abstract, column 3 lines 59 - column 4 lines 41, column 5 lines 11 - column 6 lines 40, and FIG. 4-5: Electro-capacitive sensors are typically logic-ready or workable in the context of multiplex output. If desired, electro-capacitive sensors can be used in a system that will operate only when a hand approaches a door handle, for example, but without limitation, minimum contact area of 0.3 sq. in., which is approximately equal to the horizontal width of two adult fingers, with a detecting range distance of from about 0.1 to 1.2 inches. Because sensors 28, 29 may be capacitive in nature, a circuit is closed (if power is supplied to it) when a user touches, approaches or otherwise interacts with handle 16).

As to claim 13, Tokoro, Kurpinski, and Pudney disclose the limitations of claim 11 further comprising the method of claim 11, further comprising: determining, by the controller, that the pressing signal received by the switch sensor is caused by the user manipulation in response to processor the pressing signal received by the switch sensor (Kurpinski: Abstract, [0021]-[0025], and FIG. 1 the button 80:  A short press is conducted by pressing and holding the button for a pre-determined amount of time, while a long press is conducted by pressing and holding the button 80 for a pre-determined amount of time that is longer than the pre-determined time of the short press. Thus, the short press is a time period shorter than the time period of the long press) and determining that two or more areas which are distanced from each other by a predetermined distance are pressed at the same time (Pudney: Abstract, column 3 lines 59-column 4 lines 41, column 5 lines 11-column 6 lines 40, and FIG. 4-5: Electro-capacitive sensors are typically logic-ready or workable in the context of multiplex output. If desired, electro-capacitive sensors can be used in a system that will operate only when a hand approaches a door handle, for example, but without limitation, minimum contact area of 0.3 sq. in., which is approximately equal to the horizontal width of two adult fingers, with a detecting range distance of from about 0.1 to 1.2 inches. Because sensors 28, 29 may be capacitive in nature, a circuit is closed (if power is supplied to it) when a user touches, approaches or otherwise interacts with handle 16).

As to claim 14, Tokoro, Kurpinski, and Pudney disclose the limitations of claim 13 further comprising the method of claim 13, wherein the predetermined distance is about 3 cm or more (Pudney: Abstract, column 3 lines 59 - column 4 lines 41, column 5 lines 11 - column 6 lines 40, and FIG. 4-5: Electro-capacitive sensors are typically logic-ready or workable in the electro-capacitive sensors can be used in a system that will operate only when a hand approaches a door handle, for example, but without limitation, minimum contact area of 0.3 sq. in., which is approximately equal to the horizontal width of two adult fingers, with a detecting range distance of from about 0.1 to 1.2 inches. Because sensors 28, 29 may be capacitive in nature, a circuit is closed (if power is supplied to it) when a user touches, approaches or otherwise interacts with handle 16).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (Tokoro – US 2014/0230499 A1) in view of Kurpinski et al. (Kurpinski – US 2009/0085720 A1) and further in view of Kang et al. (Kang – US 2016/0042166 A1).

As to claim 5, Tokoro and Kurpinski disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein the switch sensor includes
a fingerprint recognition module, and
wherein the controller is configured to process the pressing signal received by the switch sensor to determine whether a fingerprint identified in the received pressing signal coincides with a pre-registered fingerprint, and determine that the pressing signal received by the switch sensor is caused by the user manipulator when the fingerprint identified in the received pressing signal coincides with the pre-registered fingerprint.
However, it has been known in the art of button design to implement the switch sensor includes a fingerprint recognition module, and wherein the controller is configured to process the pressing signal received by the switch sensor to determine whether a fingerprint identified in the received pressing signal coincides with a pre-registered fingerprint, and determine that the pressing signal received by the switch sensor is caused by the user manipulator when the fingerprint identified in the received pressing signal coincides with the pre-registered fingerprint, as suggested by Kang, which discloses the switch sensor includes a fingerprint recognition module (Kang: Abstract, [0011], [0092]-[0093], [0106]-[0107], [0112]-[0117], and FIG. 4: a fingerprint sensor may be located inside or near the touch screen and may be located near a specific hardware button (for example, a home button, a power button, a volume control button, a backside button, etc.)), and wherein the controller is configured to process the pressing signal received by the switch sensor to determine whether a fingerprint identified in the received pressing signal coincides with a pre-registered fingerprint, and determine that the pressing signal received by the switch sensor is caused by the user manipulator when the fingerprint identified in the received pressing signal coincides with the pre-registered fingerprint (Kang: Abstract, [0011], [0092]-[0093], [0106]-[0107], [0112]-[0117], and FIG. 4: when a similarity between a first fingerprint image (or first minutiae data of a first fingerprint) obtained by the fingerprint sensor and a previously registered second fingerprint image (or second minutiae data of a second fingerprint) exceeds a threshold value (for example, 98%), the device 100 may determine that authentication on the fingerprint of the finger has succeeded. To the contrary, when the similarity between the first fingerprint image (or the first minutiae data of the first fingerprint) obtained by the fingerprint sensor and the previously registered second fingerprint image (or the second minutiae data of the second fingerprint) does not exceed the threshold value (for example, 98%), the device 100 may determine that authentication on the fingerprint of the finger has failed).
Therefore, in view of teachings by Tokoro, Kurpinski, and Kang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of the vehicle of Tokoro and Kurpinski to include the switch sensor includes a fingerprint recognition module, and wherein the controller is configured to process the pressing signal received by the switch sensor to determine whether a fingerprint identified in the received pressing signal coincides with a pre-registered fingerprint, and determine that the pressing signal received by the switch sensor is caused by the user manipulator when the fingerprint identified in the received pressing signal coincides with the pre-registered fingerprint, as suggested by Kang. The motivation for this is to include a known alternative design of a switch in order to perform authentication of a user.

As to claim 15, Tokoro, Kurpinski, and Kang disclose the limitations of claim 11 further comprising the method of claim 11, wherein the switch sensor includes:
a fingerprint recognition module (Kang: Abstract, [0011], [0092]-[0093], [0106]-[0107], [0112]-[0117], and FIG. 4: a fingerprint sensor may be located inside or near the touch screen and may be located near a specific hardware button (for example, a home button, a power button, a volume control button, a backside button, etc.)), and
wherein the controller is configured to process the pressing signal received by the switch sensor to determine whether a fingerprint identified in the received pressing signal coincides with a pre-registered fingerprint, and determine that the pressing signal received by the switch sensor is caused by the user manipulation when the fingerprint identified in the received pressing signal coincides with the pre-registered fingerprint (Kang: Abstract, [0011], [0092]-[0093], [0106]-[0107], [0112]-[0117], and FIG. 4: when a similarity between a first fingerprint image (or first minutiae data of a first fingerprint) obtained by the fingerprint sensor and a previously registered second fingerprint image (or second minutiae data of a second fingerprint) exceeds a .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (Tokoro – US 2014/0230499 A1) in view of Kurpinski et al. (Kurpinski – US 2009/0085720 A1) and further in view of Mumick (Mumick – US 2014/0024324 A1).

As to claim 9, Tokoro and Kurpinski disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein the predetermined time is about 0.05 sec to 0.2 sec.
However, it has been known in the art of detecting a user intent to implement the predetermined time is about 0.05 sec to 0.2 sec, as suggested by Mumick, which discloses the predetermined time is about 0.05 sec to 0.2 sec (Mumick: Abstract, [0068], and FIG. 7: Consider an example, where a lower threshold time is set to 0.2 seconds and an upper threshold time is set to 0.4 seconds. In the hybrid method, for a click time less than 0.2 seconds, the adaptive recording application determines the user's click to be a tap because of the short duration of the click and determines that the user is intending to use the tap to start communication mode. For a click time greater than 0.4 seconds, the adaptive recording application determines that the user is holding the button down for an extended duration of time 
Therefore, in view of teachings by Tokoro, Kurpinski, and Kang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of the vehicle of Tokoro and Kurpinski to include the predetermined time is about 0.05 sec to 0.2 sec, as suggested by Mumick. The motivation for this is to selectively try a predetermined period of time in order to detect an intent of a user.

As to claim 19, Tokoro, Kurpinski, and Kang disclose the limitations of claim 11 further comprising the method of claim 11, wherein the predetermined time is about 0.05 sec to 0.2 sec (Mumick: Abstract, [0068], and FIG. 7: Consider an example, where a lower threshold time is set to 0.2 seconds and an upper threshold time is set to 0.4 seconds. In the hybrid method, for a click time less than 0.2 seconds, the adaptive recording application determines the user's click to be a tap because of the short duration of the click and determines that the user is intending to use the tap to start communication mode. For a click time greater than 0.4 seconds, the adaptive recording application determines that the user is holding the button down for an extended duration of time and therefore intends to use the push to talk communication mode. When a user keeps a button pressed for a time between 0.2 seconds and 0.4 seconds, since the .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (Tokoro – US 2014/0230499 A1) in view of Kurpinski et al. (Kurpinski – US 2009/0085720 A1), Post et al. (Post – US 2015/0048846 A1) and Shahdoostfard et al. (Shahdoostfard – US 2019/0274568 A1) and further in view of Aono (Aono – US 2011/0260991 A1).

As to claim 10, Tokoro, Kurpinski, Post, and Shahdoostfard disclose the limitations of claim 2 except for the claimed limitations of the system of claim 2, wherein the predetermined frequency range is about 10 Hz or more.
However, it has been known in the detecting a switch operation status to implement the predetermined frequency range is about 10 Hz or more, as suggested by Aono, which discloses the predetermined frequency range is about 10 Hz or more (Aono: Abstract, [0077]-[0080], and FIG. 4: This push-button switch vibrates as shown by a solid line in FIG. 4 at the point B in FIG. 1. Thereby, it was found out that the human receives 1 period of vibration stimulus of about 6 ms (a frequency of approximately 170 Hz) when pressing this push-button switch. In addition, at a point when the pressure load on the push-button switch reached the point F in FIG. 1 in releasing, that is, at a point when the metal dome recovered from the buckled state, this push button vibrated as shown by the dashed line in FIG. 4. Thereby, it was found out that the human 
Therefore, in view of teachings by Tokoro, Kurpinski, Post, Shahdoostfard and Aono, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lock control device of a vehicle of Tokoro, Kurpinski, Post, and Shahdoostfard, to include the predetermined frequency range is about 10 Hz or more, as suggested by Aono. The motivation for this is to determine an operation state of a switch based on frequency information.

As to claim 20, Tokoro, Kurpinski, Post, Shahdoostfard and Aono disclose the limitations of claim 12 further comprising the method of claim 12, wherein the predetermined frequency range is about 10 Hz or more (Aono: Abstract, [0077]-[0080], and FIG. 4: This push-button switch vibrates as shown by a solid line in FIG. 4 at the point B in FIG. 1. Thereby, it was found out that the human receives 1 period of vibration stimulus of about 6 ms (a frequency of approximately 170 Hz) when pressing this push-button switch. In addition, at a point when the pressure load on the push-button switch reached the point F in FIG. 1 in releasing, that is, at a point when the metal dome recovered from the buckled state, this push button vibrated as shown by the dashed line in FIG. 4. Thereby, it was found out that the human receives 1 period of the vibration stimulus of about 8 ms (a frequency of approximately 125 Hz) when releasing this push-button switch).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lee, US 2019/0061685 A1, discloses system and method for vehicle control.
Nakashima, US 2019/0031142 A1, discloses vehicle keyless system and on-vehicle of vehicle keyless system.
Moody, US 5,406,171, discloses vehicle control module for courtesy light turn off when door lock is sensed no matter the state of the delay turn off circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684